

SEVENTH LEASE AMENDMENT
 
between
 
MET PARK WEST IV, LLC
 
and
 
TARGETED GENETICS CORPORATION
 
This Seventh Lease Amendment (this “Amendment”) is dated for reference purposes
as of June 7, 2006, by and between MET PARK WEST IV, L.L.C., a Delaware limited
liability company (“Landlord” or “Lessor”), and TARGETED GENETICS CORPORATION, a
Washington corporation (“Tenant” or “Lessee”).
 
1.    Recitals
 
1.1    Lease. Tenant and Benaroya Capital Company, LLC, a Washington limited
liability company, the predecessor-in-interest to Landlord, entered into that
certain Office Lease dated October 7, 1996, as subsequently amended by that
certain (i) First Lease Amendment dated October 7, 1996, (ii) Second Lease
Amendment dated February 25, 2000, (iii) Third Lease Amendment dated April 19,
2000, (iv) Fourth Lease Amendment dated March 28, 2001, (v) Fifth Lease
Amendment dated January 8, 2004 (the “Fifth Amendment”), and (vi) Sixth Lease
Amendment dated April 1, 2006 (the “Sixth Amendment”, and as so amended, the
“Lease”), for those certain premises (the “Premises”) containing approximately
4,990 rentable square feet (“rsf”) of office space located on the first floor in
Suite 100 (“Suite 100”) of the office building known as the Metropolitan Park
West Tower located at 1100 Olive Way, Seattle, Washington 98101 (the
“Building”), all as more particularly described in the Lease. All terms defined
in the Lease shall have the same meanings when used in this Amendment, unless a
different meaning is clearly expressed herein.
 
1.2    Amendment. The parties hereto desire to modify and amend the Lease as
more particularly set forth in this Amendment.
 
2.    Minimum Monthly Rent. Effective as of April 1, 2006 (the “Effective
Date”), but subject to the “Termination Fee” (as such term is defined in the
Sixth Amendment) payment provisions set forth in Section 2.1 of the Sixth
Amendment, Section 3 of the Lease (Minimum Monthly Rent) is amended as follows:
 
Lease Months
Monthly Minimum Rent
4/1/06 - 3/31/07
$8,940.42
4/1/07 - 3/31/08
$9,252.30
4/1/08 - 3/31/09
$9,564.17



 
3.    Right of First Offer. As of the Effective Date, Exhibit G, Paragraph 2, as
amended in Section 6 in the Fifth Amendment is hereby further amended by
deleting the first sentence in its entirety and replacing it with the following:
 
“Provided Lessee is not in default of any material term or condition of the
Lease (unless the Default was cured within the applicable cure period), Lessee
shall have the Right of First Offer to lease any space that is or will become
available for lease on the first floor or the second floor of the Metropolitan
Park West Tower, subject to any rights existing prior to the date of this
Amendment.”
 
 
4.    Parking. As of the Effective Date, notwithstanding any existing Lease
provisions to the contrary, Tenant shall not be entitled to lease any parking
stalls in the Building Garage, in the Metropolitan North Garage or in the
Metropolitan East Garage, or on any nearby surface lots that are owned or
controlled by Landlord, except that Tenant shall have the right to lease
additional parking on an “as available basis” to the extent available, in which
case Tenant shall pay to Landlord or the owner of such parking garage, as the
case may be, for such parking passes on a monthly basis the current rate
generally available as established from time to time at the location of such
passes.  
 
 
1

--------------------------------------------------------------------------------

 
 
5.    Termination of Option to Cancel Lease. As of the Effective Date, Exhibit
G, Paragraph 4, as amended in Section 8 of the Fifth Amendment (Option to Cancel
Lease), is hereby deleted in its entirety.
 
6.    Miscellaneous
 
6.1    Ratification. Except as specifically amended or modified herein, each and
every term, covenant, and condition of the Lease as amended hereby is ratified
and shall remain in full force and effect. To the extent any conflict arises
between the Lease and this Amendment, this Amendment shall govern. Landlord and
Tenant each certify to the other, that as of the date hereof, to the best of
their actual knowledge, (i) no defenses or offsets exist to the enforcement of
the Lease by either party, (ii) neither Tenant nor Landlord is in default in the
performance of the Lease or any provisions contained therein, and (iii) neither
Tenant nor Landlord has committed any breach of the Lease, nor has any default
occurred which, with the passage of time or the giving of notice or both, would
constitute a default or a breach by Tenant or Landlord under the Lease. Tenant’s
actual knowledge, for the purposes of this Section 12.1, shall mean the actual
knowledge, without any review of file materials or any other duty of inquiry, of
James Mann, Facilities Manager. Landlord’s actual knowledge, for the purposes of
this Section 12.1, shall mean the actual knowledge, without any review of file
materials or any other duty of inquiry, of Barb Congleton at Wright Runstad &
Company.
 
6.2    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their legal representatives, successors and
permitted assigns.
 
6.3    Governing Law. This Amendment shall be interpreted and construed in
accordance with the law of the State of Washington.
 
6.4    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
6.5    Effectiveness of Agreement. In no event shall any draft of this Amendment
create any obligations or liabilities, it being intended that only a
fully-executed copy of this Amendment delivered by the parties will bind the
parties hereto.


[Rest of page intentionally left blank; signature page follows]
 
 
2

--------------------------------------------------------------------------------

 
 
[Signature Page to Amendment to Lease between Met Park West IV, L.L.C.
and Targeted Genetics Corporation]
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
LANDLORD:
 
MET PARK WEST IV, L.L.C.,
a Delaware limited liability company
 
By: Met Park West Mezz IV, L.L.C.,
a Delaware limited liability company
Its Sole Member
 
By: Walton REIT Holdings IV, L.L.C.,
a Delaware limited liability company
Its Sole Member
 
By: Walton REIT IV, L.L.C.,
a Delaware limited liability company
Its Managing Member
 
By: Walton Street Real Estate Fund IV, L.P.,
a Delaware limited partnership
Its Managing Member
 
By: Walton Street Managers IV, L.P.,
a Delaware limited partnership
Its General Partner
 
By: WSC Managers IV, Inc.,
a Delaware corporation
Its General Partner
 
By: /s/ Douglas J. Weker
Name:Douglas J. Weker
Title: Vice President 
 
 
Date Signed: June __, 2006
 
TENANT:
 
TARGETED GENETICS CORPORATION,
a Washington corporation
 
By: /s/ H. Stewart Parker
       Name: H. Stewart Parker 
     Title: Pres. & CEO  
 
 
Date Signed: June 7th, 2006
 



 
S-1

--------------------------------------------------------------------------------

 
 
STATE OF ILLINOIS
 
COUNTY OF COOK
}
} ss.
}

                  
I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.
 
On this 15th day of June, 2006, before me personally appeared Douglas Welker, to
me known to be the VP of WSC Managers IV, Inc., a Delaware corporation, that
executed the within and foregoing instrument as General Partner of Walton Street
Managers IV, L.P., a Delaware limited partnership, the General Partner of Walton
Street Real Estate Fund IV, L.P., a Delaware limited partnership, the Managing
Member of Walton REIT IV, L.L.C., a Delaware limited liability company, the
Managing Member of Walton REIT Holdings IV, L.L.C., a Delaware limited liability
company, the Sole Member of Met Park West Mezz IV, L.L.C., a Delaware limited
liability company, the Sole Member of MET PARK WEST IV, L.L.C., a Delaware
limited liability company, the company that executed the within and foregoing
instrument, and acknowledged the said instrument to be the free and voluntary
act and deed of said joint venture, for the uses and purposes therein mentioned,
and on oath stated that he/she was authorized to execute said instrument.
 
WITNESS my hand and seal hereto affixed the day and year first above written.
 

  /s/ Susan Elaine Houchin       Susan Elaine Houchin            Type or print
name       Notary Public in and for the State of Illinois   Residing at
 Chicago, IL                            My commission expires:   4/21/08       
 

 
STATE OF WASHINGTON
 
COUNTY OF KING
}
} ss.
}

  
I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.
 
On this 7th day of June, 2006, before me personally appeared H. Stewart Parker,
to me known to be the President and CEO of Targeted Genetics Corp., the
corporation that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he was authorized to execute said instrument and that the seal affixed, if
any, is the corporate seal of said corporation.
 
WITNESS my hand and official seal hereto affixed the day and year first above
written.
 

  /s/ Beverly J. Eckert                  Beverly J. Eckert             Type or
print name       Notary Public in and for the State of Washington   Residing at
 [illegible]                                   My commission expires:  
3/19/09    



 
 

--------------------------------------------------------------------------------

 



